        Case 2:20-cv-00254-SMJ       ECF No. 1   filed 07/20/20   PageID.1 Page 1 of 27




 1
     Maria Diana Garcia
 2   Joachim Morrison
     Alfredo Gonzalez Benitez
 3   COLUMBIA LEGAL SERVICES
     7103 W. Clearwater Avenue, Suite C
 4   Kennewick, WA 99336
     (509) 374-9855
 5
     T. David Copley
 6   Laura R. Gerber
     KELLER ROHRBACK L.L.P.
 7   1201 Third Avenue, Suite 3200
     Seattle, WA 98101
 8   (206) 623-1900

 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10

11   GILBERTO GÓMEZ GARCIA and                       CLASS ACTION
     JONATHAN GÓMEZ RIVERA, as
12   individuals and on behalf of all other          JURY DEMANDED
     similarly situated persons,
13                                                   No. ________________
                               Plaintiffs,
14
                 vs.                                 COMPLAINT FOR DAMAGES
15
     STEMILT AG SERVICES, LLC,
16
                               Defendant.
17

18
                               PRELIMINARY STATEMENT

19         1.     This is a forced labor class action on behalf of over 1,100 H-2A farm

20   workers who worked for Stemilt Ag Services, LLC in 2017 (“workers” or “Class
21
     Members”). The workers allege that Stemilt violated federal anti-trafficking laws
22
     by threatening to terminate and blacklist H-2A workers from future employment in
23
     the United States if they did not meet unlawful daily production standards. This
     COMPLAINT FOR DAMAGES - 1                                            Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
        Case 2:20-cv-00254-SMJ     ECF No. 1    filed 07/20/20   PageID.2 Page 2 of 27




 1   practice caused H-2A workers to believe they would suffer serious economic harm
 2
     unless they submitted to Stemilt’s labor demands. The workers further allege that
 3
     Stemilt withheld their updated work permits as an additional coercive technique to
 4
     prevent workers from leaving Stemilt’s property.
 5
           2.     The above actions also created a hostile work environment based on
 6

 7   the Plaintiffs’ and Class Members’ national origin and violated their right to be

 8   free from discrimination in employment under the Washington Law Against
 9
     Discrimination.
10
           3.     In addition, Stemilt violated state wage laws when it failed to pay H-
11
     2A workers for wait times, both before and after work, when Stemilt transported
12
     the workers to other Stemilt orchards. Stemilt managers required Plaintiffs and
13

14   Class Members to wait, uncompensated, both before entering the fields and after a

15   full day’s work.
16
                              JURISDICTION AND VENUE
17
           4.     This Court has jurisdiction over this action pursuant to 28 U.S.C.
18
     § 1331 (Federal Question).
19
           5.     This Court has jurisdiction over this action pursuant to 18 U.S.C.
20

21   § 1595(a) (Trafficking Victims Protection Act).

22         6.     This Court has jurisdiction over this action pursuant to 28 U.S.C.
23
     § 1367 (Supplemental Jurisdiction).

     COMPLAINT FOR DAMAGES - 2                                           Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
        Case 2:20-cv-00254-SMJ    ECF No. 1    filed 07/20/20   PageID.3 Page 3 of 27




 1         7.    The proper venue for this action is in the Eastern District of
 2
     Washington pursuant to 28 U.S.C. § 1391.
 3
                                         PARTIES
 4
           8.    Plaintiff Gilberto Gómez Garcia lives in the state of Jalisco, Mexico,
 5
     and was employed by Stemilt Ag Services, LLC as an H-2A worker in 2017.
 6

 7         9.    Plaintiff Jonathan Gómez Rivera lives in the state of Jalisco, Mexico,

 8   and was employed by Stemilt Ag Services, LLC as an H-2A worker in 2017.
 9
           10.   Defendant Stemilt Ag Services, LLC is a Washington corporation
10
     with its principal place of business in Wenatchee, Washington located in Chelan
11
     County.
12
                                STATEMENT OF FACTS
13

14   Background

15         11.   Plaintiffs are Mexican nationals who worked for Stemilt Ag Services,
16
     LLC as H-2A farm workers during 2017.
17
           12.   Defendant Stemilt Ag Services, LLC is a wholly-owned subsidiary of
18
     Stemilt Growers, a large tree fruit company in Wenatchee.
19
           13.   Stemilt manages more than 8,000 acres of company-owned and leased
20

21   orchards.

22         14.   Stemilt is one of the largest agricultural employers in the United
23
     States.

     COMPLAINT FOR DAMAGES - 3                                          Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
        Case 2:20-cv-00254-SMJ     ECF No. 1     filed 07/20/20   PageID.4 Page 4 of 27




 1         15.    H-2A workers are particularly vulnerable and often subject to work
 2
     conditions and requirements that local workers—who have the freedom to vote
 3
     with their feet and find different employment—would not tolerate. For example,
 4
     the H-2A program ties the worker’s visa to his employer, therefore, H-2A workers
 5
     are less likely to complain out of fear of being sent back to their country and not
 6

 7   being brought back to work in the future.

 8         16.    Prior to 2017, Stemilt knew that H-2A workers came from
 9
     impoverished backgrounds.
10
           17.    Prior to 2017, Stemilt had a policy of not re-hiring H-2A workers who
11
     failed to complete their H-2A employment contract.
12
           18.    Prior to 2017, Stemilt knew that H-2A workers feared being
13

14   blacklisted from future H-2A employment.

15         19.    Prior to 2017, Stemilt knew that its H-2A workers would be housed in
16
     isolated, rural company labor camps and rely almost exclusively on the company
17
     for transportation.
18
           20.    Prior to 2017, Stemilt knew that H-2A workers obtained non-
19
     immigrant work visas that strictly limit employment within the United States to
20

21   just one employer.

22         21.    Prior to 2017, Stemilt knew that its H-2A workers could not legally
23
     leave their worksite and seek employment at other farms.

     COMPLAINT FOR DAMAGES - 4                                            Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
        Case 2:20-cv-00254-SMJ      ECF No. 1   filed 07/20/20   PageID.5 Page 5 of 27




 1           22.   Prior to 2017, Stemilt knew that if the company fired an H-2A worker,
 2
     the worker would have to pay for his own transportation and meal costs back to
 3
     Mexico.
 4
     The Stemilt Work Contract
 5
             23.   As part of the H-2A application process, Stemilt submitted to the
 6

 7   United States Department of Labor an Agricultural and Food Processing Clearance

 8   Order ETA Form 790 which is a job order, or work contract, containing all pay and
 9
     work conditions.
10
             24.   The Department of Labor is required to review and approve the job
11
     order to ensure it complies with H-2A statutes and regulations to protect the wages
12
     and working conditions of Washington local farm workers.
13

14           25.   As part of the H-2A application process, Stemilt assured the

15   Department of Labor that it would comply with all federal and state employment
16
     laws.
17
             26.   As part of the H-2A application process, Stemilt requested 1,177
18
     H-2A workers to work at Stemilt’s orchards for three months, from August 14 to
19
     November 15, 2017.
20

21           27.   Stemilt submitted an H-2A job order to the United States Department

22   of Labor in which it certified that the job order “describes the actual terms and
23

     COMPLAINT FOR DAMAGES - 5                                           Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
        Case 2:20-cv-00254-SMJ     ECF No. 1    filed 07/20/20   PageID.6 Page 6 of 27




 1   conditions of the employment being offered by me and contains all the material
 2
     terms and conditions of the job.”
 3
             28.   Stemilt’s H-2A job order stated that they anticipated 35 hours of work
 4
     per week covering Monday through Saturday. While specific hours were listed for
 5
     each of those days, no hours were listed for Sunday in the job order.
 6

 7           29.   Stemilt’s H-2A job order guaranteed minimum piece rates for various

 8   work.
 9
             30.   Stemilt’s H-2A job order did not contain daily production standards.
10
             31.   Stemilt knew that production standards were not approved for H-2A
11
     employment contracts as a result of the 2016 wage and practice surveys conducted
12
     by the Washington State Employment Security Department.
13

14           32.   Stemilt’s H-2A job order only stated: “Workers must work at a

15   sustained pace and make bona-fide efforts to work efficiently and consistently that
16
     are reasonable under the climatic and all other working conditions.”
17
     Stemilt’s Illegal and Unauthorized Production Standards
18
             33.   During an upper management meeting in mid-September of 2017,
19
     Stemilt, including its president West Mathison, unilaterally decided to alter the
20

21   terms and conditions of the H-2A job order and impose production standards on all

22   H-2A workers by requiring them to pick a specific number of bins of apples per
23
     day or they would be fired and sent back to Mexico.

     COMPLAINT FOR DAMAGES - 6                                           Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
        Case 2:20-cv-00254-SMJ    ECF No. 1    filed 07/20/20   PageID.7 Page 7 of 27




 1   Stemilt’s Threats to Fire and Blacklist Workers from Future Employment in
     the United States
 2

 3         34.   Stemilt instructed its orchard managers to issue written warnings to

 4   the H-2A workers if they did not meet these daily production standards.

 5         35.   Stemilt instructed orchard managers to fire and send back to Mexico,
 6
     without any transportation or meal costs paid, any H-2A worker who received
 7
     three warnings for not meeting daily production standards.
 8
           36.   In order to financially benefit Stemilt and intimidate its H-2A
 9

10   workforce, Stemilt’s orchard managers and employees regularly threatened H-2A

11   workers in group meetings that if daily production standards were not met, they

12   would be fired.
13
           37.   In order to financially benefit Stemilt and intimidate its H-2A
14
     workforce, Stemilt’s orchard managers and employees regularly threatened H-2A
15
     workers in group meetings that if daily production standards were not met, they
16

17   would be sent back to Mexico without any transportation or meal costs paid.

18         38.   In order to financially benefit Stemilt and intimidate its H-2A

19   workforce, Stemilt’s orchard managers and employees regularly threatened H-2A
20
     workers in group meetings that if daily production standards were not met, they
21
     would be blacklisted from future H-2A work with any agricultural employer in the
22
     United States.
23

     COMPLAINT FOR DAMAGES - 7                                          Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
        Case 2:20-cv-00254-SMJ       ECF No. 1   filed 07/20/20   PageID.8 Page 8 of 27




 1           39.   In 2017, Stemilt knew that its unilateral policy to impose unlawful
 2
     production standards combined with the threat of termination and blacklisting
 3
     would cause H-2A workers to fear serious economic harm and keep them working
 4
     in the orchards under duress.
 5
     Stemilt Withheld Work Permits
 6

 7           40.   In 2017, Stemilt prepared and offered two separate H-2A employment

 8   contracts.
 9
             41.   The first contract began on January 16 and ended on August 11, 2017.
10
             42.   The second contract began on August 14 and ended on November 15,
11
     2017.
12
             43.   The work permits of H-2A workers hired by Stemilt for the first
13

14   contract expired in early August 2017.

15           44.   Stemilt informed the H-2A workers who agreed to enter into the
16
     second contract that the work permits would be renewed.
17
             45.   Upon information and belief, Stemilt applied for and obtained
18
     extensions of the permits, but withheld providing those permit extensions to most
19
     H-2A workers until the second contract was nearly finished.
20

21           46.   Stemilt knew that by withholding the renewed work permits, H-2A

22   workers would fear being arrested or deported for being in the country illegally if
23
     they left the labor camp without the appropriate documentation (i.e., their work

     COMPLAINT FOR DAMAGES - 8                                            Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
        Case 2:20-cv-00254-SMJ       ECF No. 1    filed 07/20/20   PageID.9 Page 9 of 27




 1   permits) so they would instead stay on the orchard grounds and continue working
 2
     at Stemilt’s orchards.
 3
     Stemilt Failed to Pay H-2A Workers for Wait Times
 4
           47.    In 2017, Stemilt routinely transported H-2A workers housed at one
 5
     Stemilt orchard site to pick fruit at a different Stemilt orchard sites.
 6

 7         48.    When H-2A workers had to work at other Stemilt orchards, they were

 8   dependent on Stemilt to transport them to and from the orchard.
 9
           49.    When H-2A workers arrived at the orchard, Stemilt’s orchard
10
     managers routinely required them to wait approximately half an hour or more
11
     before they were permitted to start work.
12
           50.    When H-2A workers finished work, Defendant’s orchard managers
13

14   routinely required them to wait at least approximately half an hour or more while

15   the manager completed paperwork in the office before transporting the workers
16
     back to their labor camp.
17
           51.    Stemilt failed to compensate H-2A workers for these waiting periods.
18
     Stemilt’s Hostile Work Environment
19
           52.    Stemilt’s actions described in Paragraphs 33 through 51 were directed
20

21   at the its H-2A workers who were Mexican nationals.

22         53.    Stemilt managers routinely threatened to send workers back to
23
     Mexico or told them to go back to Mexico.

     COMPLAINT FOR DAMAGES - 9                                             Columbia Legal Services
                                                                   7103 W. Clearwater Avenue, Suite C
                                                                                Kennewick, WA 99336
                                                                                       (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1   filed 07/20/20   PageID.10 Page 10 of 27




 1         54.    When H-2A workers were injured, Stemilt would not provide them
 2
     with appropriate medical care.
 3
           55.    When H-2A workers were injured, Stemilt would not pay for any
 4
     necessary care, leaving the workers to pay for care they were able to obtain.
 5
           56.    Stemilit managers threatened H-2A workers that they would not be
 6

 7   brought back the following year if they were injured.

 8   Factual Allegations of Plaintiff Gilberto Gómez Garcia
 9
           57.    Plaintiff Gilberto Gómez Garcia lives in an impoverished town in
10
     Jalisco, Mexico.
11
           58.    Plaintiff Gómez Garcia comes to the United States to work as the
12
     economy in Mexico is very difficult and the pay is not enough to support his
13

14   family.

15         59.    Plaintiff Gómez Garcia worked for Stemilt as an H-2A worker in
16
     2008, 2009, and from 2012 to 2017.
17
           60.    In 2017, Plaintiff Gómez Garcia began working for Stemilt in early
18
     April and his work permit was valid until early August when Stemilt’s first H-2A
19
     employment contract ended.
20

21         61.    Plaintiff Gómez Garcia entered into Stemilt’s second H-2A

22   employment contract ending on November 15, 2017 and was housed at Stemilt’s
23
     J.V.O. labor camp.

     COMPLAINT FOR DAMAGES - 10                                        Columbia Legal Services
                                                               7103 W. Clearwater Avenue, Suite C
                                                                            Kennewick, WA 99336
                                                                                   (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1   filed 07/20/20   PageID.11 Page 11 of 27




 1         62.    Plaintiff Gómez Garcia relied on Stemilt for transportation from his
 2
     isolated labor camp to Stemilt’s different orchards to work.
 3
           63.    Plaintiff Gómez Garcia spent approximately one hour per day
 4
     traveling on Stemilt transportation when he was sent to Stemilt’s Arrow Ridge
 5
     orchard to work.
 6

 7         64.    In 2017, when Plaintiff Gómez Garcia’s work permit expired in

 8   August he repeatedly asked for his renewed work permit and was consistently told
 9
     by Stemilt’s employees that the work permit would arrive shortly.
10
           65.    Plaintiff Gómez Garcia did not receive his renewed work permit until
11
     the end of October, approximately two weeks before his contract expired.
12
           66.    Plaintiff Gómez Garcia feared leaving the labor camp without a valid
13

14   work permit because it could be perceived by law enforcement that he was in the

15   United States illegally.
16
           67.    Upon information and belief, Stemilt retained the work permit of
17
     Plaintiff Gómez Garcia and other H-2A workers to keep them working in the
18
     orchards.
19
           68.    In September 2017, Plaintiff Gómez Garcia was injured while
20

21   working for Stemilt; however, Stemilt’s Human Resources support told him that if

22   he went to the doctor, he would be responsible for paying the medical bill because
23
     he did not have a renewed work permit.

     COMPLAINT FOR DAMAGES - 11                                        Columbia Legal Services
                                                               7103 W. Clearwater Avenue, Suite C
                                                                            Kennewick, WA 99336
                                                                                   (509) 374-9855
       Case 2:20-cv-00254-SMJ    ECF No. 1    filed 07/20/20   PageID.12 Page 12 of 27




 1         69.   Based on his fear that he would have to pay for his medical costs,
 2
     Plaintiff Gómez Garcia did not go to the doctor to receive medical treatment.
 3
           70.   During the 2017 apple harvest, even though his H-2A contract did not
 4
     have production standards, Stemilt’s managers instructed Plaintiff Gómez Garcia
 5
     that he had to meet daily production standards.
 6

 7         71.   Throughout the 2017 apple harvest, Stemilt’s managers threatened

 8   Plaintiff Gómez Garcia that if the production standards were not met, he would be
 9
     issued a written warning.
10
           72.   Throughout the 2017 apple harvest, Stemilt’s managers instructed
11
     Plaintiff Gómez Garcia that if he received three warnings for not meeting the
12
     production standards, he would be fired and sent back to Mexico.
13

14         73.   During group H-2A worker meetings, Stemilt’s managers and

15   employees threatened Plaintiff Gómez Garcia and the other H-2A workers with
16
     sending them back to Mexico and never hiring them again.
17
           74.   During group H-2A worker meetings, Stemilt’s manager told Plaintiff
18
     Gómez Garcia and the other H-2A workers that if they did not like the working
19
     conditions, they could go back to Mexico and they would never be able to work for
20

21   Stemilt or another company in the United States.

22         75.   Stemilt’s managers informed Plaintiff Gómez Garcia and the other
23
     H-2A workers that they would be working by piece-rate (and the company’s H-2A

     COMPLAINT FOR DAMAGES - 12                                        Columbia Legal Services
                                                               7103 W. Clearwater Avenue, Suite C
                                                                            Kennewick, WA 99336
                                                                                   (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1   filed 07/20/20   PageID.13 Page 13 of 27




 1   contract guaranteed minimum piece rates); however, no matter how hard he
 2
     worked, his wages appeared to be pegged to the minimum hourly rate.
 3
           76.    When Stemilt transported Plaintiff Gómez Garcia from the J.V.O.
 4
     orchard labor camp to the Arrow Ridge and Mattawa orchards to work, Stemilt’s
 5
     managers required Plaintiff Gómez Garcia to wait approximately an hour or more
 6

 7   before being permitted to start work.

 8         77.    Once Plaintiff Gómez Garcia finished the work day, Stemilt’s
 9
     managers required him to wait approximately an hour to allow the manager to
10
     finish paperwork before being transported back to the J.V.O. orchard.
11
           78.    Plaintiff Gómez Garcia provided labor to Stemilt under threat of
12
     termination and loss of future employment in the United States.
13

14         79.    Plaintiff Gómez Garcia provided labor to Stemilt due to fear that he

15   would suffer serious financial harm if he did not meet daily production standards.
16
           80.    Plaintiff Gómez Garcia provided labor to Stemilt due to fear that
17
     termination would lead to blacklisting from future H-2A employment in the United
18
     States.
19
           81.    Plaintiff Gómez Garcia was constructively discharged in October of
20

21   2017 as a result of Stemilt’s threats and coercion to complete the daily production

22   standards.
23

     COMPLAINT FOR DAMAGES - 13                                        Columbia Legal Services
                                                               7103 W. Clearwater Avenue, Suite C
                                                                            Kennewick, WA 99336
                                                                                   (509) 374-9855
       Case 2:20-cv-00254-SMJ        ECF No. 1   filed 07/20/20   PageID.14 Page 14 of 27




 1           82.   Plaintiff Gómez Garcia was forced to leave his employment in
 2
     October of 2017 as a result of the hostile work environment directed at Mexican
 3
     nationals created by Stemilt.
 4
             83.   Plaintiff Gómez Garcia was constructively discharged in October of
 5
     2017 because Stemilt failed to pay his full wages.
 6

 7   Factual Allegations of Plaintiff Jonathan Gómez Rivera

 8           84.   Plaintiff Jonathan Gómez Rivera lives in an impoverished town in
 9
     Jalisco, Mexico.
10
             85.   Plaintiff Gómez Rivera comes to the United States to work as the
11
     economy in Mexico is very difficult and the pay is not enough to support his
12
     family.
13

14           86.   Plaintiff Gómez Rivera was hired as an H-2A worker by Stemilt in

15   2017.
16
             87.   In 2017, Plaintiff Gómez Rivera began working for Stemilt in early
17
     April and his work permit was valid until August 11th when Stemilt’s first H-2A
18
     employment contract ended.
19
             88.   The last week of July or first week of August, Plaintiff Gómez Rivera
20

21   agreed to accept Stemilt’s second H-2A employment contract, which ended on

22   November 15, 2017.
23

     COMPLAINT FOR DAMAGES - 14                                           Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1   filed 07/20/20   PageID.15 Page 15 of 27




 1         89.     In 2017, Plaintiff Gómez Rivera was housed at Stemilt’s Ice Harbor
 2
     labor camp.
 3
           90.     Plaintiff Gómez Rivera relied on Stemilt for transportation from his
 4
     isolated labor camp to Stemilt’s different orchards to work.
 5
           91.     Plaintiff Gómez Rivera spent approximately three hours per day on
 6

 7   Stemilt’s bus traveling to Stemilt’s Mattawa and Othello orchards to work.

 8         92.     After his work permit expired on August 11, 2017, Plaintiff Gómez
 9
     Rivera repeatedly asked Stemilt’s office staff when his new work permit would be
10
     provided.
11
           93.     Stemilt’s office staff repeatedly told Plaintiff Gómez Rivera that they
12
     had not received his new work permit, although Ana Guerrero, Stemilt’s Human
13

14   Resources Support, told him and other workers that the office had already received

15   the new work permits.
16
           94.     Stemilt never provided Plaintiff Gómez Rivera with his renewed work
17
     permit.
18
           95.     Plaintiff Gómez Rivera feared leaving Stemilt’s labor camp without a
19
     valid work permit because he was unsure if he was in the United States legally
20

21   without it.

22

23

     COMPLAINT FOR DAMAGES - 15                                         Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1     filed 07/20/20   PageID.16 Page 16 of 27




 1         96.    Upon information and belief, Stemilt had Plaintiff Gómez Rivera’s
 2
     renewed work permit but refused to provide it to him as a means to keep him
 3
     working in Stemilt’s orchards under duress.
 4
           97.    During the 2017 apple harvest, even though his H-2A contract did not
 5
     have production standards, Stemilt’s managers instructed Plaintiff Gómez Rivera
 6

 7   that he had to meet daily production standards.

 8         98.    Throughout the 2017 apple harvest, Stemilt’s managers threatened
 9
     Plaintiff Gómez Rivera that if the production standards were not met, he would be
10
     issued a written warning.
11
           99.    Throughout the 2017 apple harvest, Stemilt’s managers instructed
12
     Plaintiff Gómez Rivera that if he received three warnings for not meeting the
13

14   production standards, he would be fired and sent back to Mexico.

15         100. Stemilt’s managers and employees threatened Plaintiff Gómez Rivera
16
     and the other H-2A workers with sending them back to Mexico and never being
17
     hired again if they did not work faster.
18
           101. During H-2A worker crew meetings, Stemilt’s manager told Plaintiff
19
     Gómez Rivera and the other H-2A workers that if they did not like the working
20

21   conditions, they could go back to Mexico, and they would never be able to work

22   for Stemilt or another company in the United States.
23

     COMPLAINT FOR DAMAGES - 16                                          Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1    filed 07/20/20   PageID.17 Page 17 of 27




 1         102. Stemilt’s managers required Plaintiff Gómez Rivera and other H-2A
 2
     workers to work on Sunday even though the contract did not require Sunday work,
 3
     and if a worker did not go in to work, they would receive a written warning.
 4
           103. Frequently, Stemilt’s managers would inform Plaintiff Gómez Rivera
 5
     and the other H-2A workers that they would be working by piece-rate (and the
 6

 7   company’s H-2A contract guaranteed minimum piece rates); however, no matter

 8   how hard he worked, his wages appeared to be pegged to the minimum hourly rate.
 9
           104. Stemilt’s manager regularly told Plaintiff Gómez Rivera and the other
10
     workers that if they complained or were injured they would not be brought back to
11
     work the next year.
12
           105. During the 2017 apple harvest, Plaintiff Gómez Rivera fell from a
13

14   ladder on several occasions but did not report his injuries.

15         106. When Stemilt transported Plaintiff Gómez Rivera from the Ice Harbor
16
     labor camp to the Mattawa and Othello orchards to work, Stemilt’s managers
17
     required Plaintiff Gómez Rivera to wait approximately an hour before being
18
     permitted to start work.
19
           107. Once Plaintiff Gómez Rivera finished the work day, Stemilt’s
20

21   managers required him to wait approximately half an hour to allow the manager to

22   finish paperwork before being transported back to the Ice Harbor orchard.
23

     COMPLAINT FOR DAMAGES - 17                                         Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
       Case 2:20-cv-00254-SMJ        ECF No. 1   filed 07/20/20   PageID.18 Page 18 of 27




 1         108. Plaintiff Gómez Rivera provided labor to Stemilt under threat of
 2
     termination and loss of future employment in the United States.
 3
           109. Plaintiff Gómez Rivera provided labor to Stemilt due to fear that he
 4
     would suffer serious financial harm if he did not meet daily production standards.
 5
           110. Plaintiff Gómez Rivera provided labor to Stemilt due to fear that
 6

 7   termination would lead to blacklisting from future H-2A employment in the United

 8   States.
 9
           111. Plaintiff Gómez Rivera was constructively discharged in October of
10
     2017 as a result of Stemilt’s threats and coercion to complete the daily production
11
     standards.
12
           112. Plaintiff Gómez Rivera was forced to leave his employment in
13

14   October of 2017 as a result of the hostile work environment directed at Mexican

15   nationals created by Stemilt.
16
           113. Plaintiff Gómez Rivera was constructively discharged in October of
17
     2017 because Stemilt failed to pay his full wages.
18
                            CLASS ACTION ALLEGATIONS
19
        A. “TVPA Class”
20

21         114. Plaintiffs Gilberto Gómez Garcia and Jonathan Gómez Rivera

22   (“Representative Plaintiffs”) bring this action on their own behalf and on behalf of
23
     a class of persons similarly situated, pursuant to Federal Rules of Civil Procedure

     COMPLAINT FOR DAMAGES - 18                                           Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1     filed 07/20/20   PageID.19 Page 19 of 27




 1   23(a) and (b)(3), consisting of: All Mexican nationals employed at Stemilt Ag
 2
     Services, LLC in Washington, pursuant to the 2017 H-2A contract from August 14
 3
     through November 15, 2017 (“TVPA Class”).
 4
           115. The class is so numerous that joinder of all members is impracticable.
 5
     The exact size of the class is not known; however, on information and belief, the
 6

 7   class consists of over 1,100 individuals.

 8         116. The Representative Plaintiffs are represented by experienced counsel
 9
     who will vigorously prosecute the litigation on behalf of the class.
10
           117. Questions of law and fact common to the members of the class
11
     predominate over any questions affecting only individual members, and a class
12
     action is superior to other available methods for the fair and efficient adjudication
13

14   of the controversy because:

15                a.     Members of the class do not have an overriding interest in
16
     individually controlling the prosecution of separate actions;
17
                  b.     Concentration of the litigation in this forum is desirable in order
18
     to have all claims resolved in one case; and
19
                  c.     A class action can be managed without undue difficulty because
20

21   the issues presented are common to the class, Stemilt is required to maintain

22   detailed records concerning each member of the class, and Plaintiffs’ counsel have
23
     experience prosecuting cases of this nature.

     COMPLAINT FOR DAMAGES - 19                                           Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1   filed 07/20/20   PageID.20 Page 20 of 27




 1          118. Common questions of law and fact include:
 2
                   a.     Whether Stemilt had a scheme or pattern of threatening H-2A
 3
     workers to cause them to believe that, if they did not perform labor or services for
 4
     Defendant, they would suffer serious financial harm in violation of
 5
     18 U.S.C. § 1589(a)(4);
 6

 7                 b.     Whether Stemilt abused the law to obtain the continued labor of

 8   its H-2A workers in violation of 18 U.S.C. § 1589(a)(3); and,
 9
                   c.     Whether Stemilt had a common practice of mistreating H-2A
10
     workers creating a hostile work environment on the basis of national origin in
11
     violation of the Washington Law Against Discrimination, RCW 49.60.180(3).
12
            119. The claims of Representative Plaintiffs are typical of the claims of the
13

14   Plaintiff class they seek to represent, and they will fairly and adequately protect the

15   interests of the class.
16
        B. “Wait Time Class”
17
            120. The Representative Plaintiffs seek certification of a second class on
18
     their own behalf and on behalf of all persons similarly situated, pursuant to Federal
19
     Rules of Civil Procedure 23(a) and (b)(3), consisting of: All Mexican nationals
20

21   employed at Stemilt Ag Services, LLC in Washington, pursuant to the 2017 H-2A

22   contracts from January 16 through November 15, 2017, who traveled on Stemilt
23
     buses to other Stemilt orchards for work (“Wait Time Class”).

     COMPLAINT FOR DAMAGES - 20                                         Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1     filed 07/20/20   PageID.21 Page 21 of 27




 1         121. The class is so numerous that joinder of all members is impracticable.
 2
     The exact size of the class is not known; however, on information and belief, the
 3
     class consists of over 1,200 individuals.
 4
           122. The Representative Plaintiffs are represented by experienced counsel
 5
     who will vigorously prosecute the litigation on behalf of the class.
 6

 7         123. Questions of law and fact common to the members of the class

 8   predominate over any questions affecting only individual members, and a class
 9
     action is superior to other available methods for the fair and efficient adjudication
10
     of the controversy because:
11
                  a.     Members of the class do not have an overriding interest in
12
     individually controlling the prosecution of separate actions;
13

14                b.     Concentration of the litigation in this forum is desirable in order

15   to have all claims resolved in one case; and
16
                  c.     A class action can be managed without undue difficulty because
17
     the issues presented are common to the class, Stemilt is required to maintain
18
     detailed records concerning each member of the class, and Plaintiffs’ counsel have
19
     experience prosecuting cases of this nature.
20

21         124.   The common question of law and fact is whether Stemilt had a policy

22   of requiring H-2A workers who used Stemilt transportation to wait without
23
     compensation both before and after work in the orchards in violation of the laws of

     COMPLAINT FOR DAMAGES - 21                                           Columbia Legal Services
                                                                  7103 W. Clearwater Avenue, Suite C
                                                                               Kennewick, WA 99336
                                                                                      (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1    filed 07/20/20   PageID.22 Page 22 of 27




 1   the State of Washington by willfully refusing to pay for Plaintiffs’ wait times in
 2
     violation of RCW 49.52.050(2).
 3
            125. The claims of Representative Plaintiffs are typical of the claims of the
 4
     Plaintiff class they seek to represent, and they will fairly and adequately protect the
 5
     interests of the class.
 6

 7                                  CAUSES OF ACTION

 8                                    COUNT ONE
                Trafficking Victims Protection Act – 18 U.S.C. § 1589(a)(4)
 9
                              (Asserted by the TVPA Class)
10
            126. Pursuant to the Trafficking Victims Protection Act, it is unlawful to
11
     obtain the labor or services of a person by, inter alia, “means of any scheme, plan,
12
     or pattern intended to cause the person to believe that, if that person did not
13

14   perform such labor or services, that person or another person would suffer serious

15   harm or physical restraint.” 18 U.S.C. § 1589(a)(4). The term “serious harm”
16
     means “any harm, whether physical or nonphysical, including psychological,
17
     financial, or reputational harm, that is sufficiently serious, under all the
18
     surrounding circumstances, to compel a reasonable person of the same background
19
     and in the same circumstances to perform or to continue performing labor or
20

21   services in order to avoid incurring that harm.” 18 U.S.C. § 1589(c)(2).

22          127. Stemilt engaged in a scheme or pattern of threatening H-2A workers
23
     to cause them to believe that, if they did not meet unlawful daily production

     COMPLAINT FOR DAMAGES - 22                                          Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1    filed 07/20/20   PageID.23 Page 23 of 27




 1   standards, they would suffer serious financial harm in violation of 18 U.S.C. §
 2
     1589(a)(4).
 3
                                    COUNT TWO
 4             Trafficking Victims Protection Act – 18 U.S.C. § 1589(a)(3)
                             (Asserted by the TVPA Class)
 5
           128. Pursuant to the Trafficking Victims Protection Act, it is unlawful to
 6

 7   obtain the labor or services of a person by, inter alia, “by means of the abuse or

 8   threatened abuse of law or legal process.” 18 U.S.C. § 1589(a)(3). The term “abuse
 9
     or threatened abuse of law or legal process” means the use or threatened use of a
10
     law or legal process, whether administrative, civil, or criminal, in any manner or
11
     for any purpose for which the law was not designed, in order to exert pressure on
12
     another person to cause that person to take some action or refrain from taking some
13

14   action. 18 U.S.C. § 1589(c)(1).

15         129. Stemilt engaged in a common practice of abusing federal and state
16
     laws including violations of H-2A laws and threatening to blacklist workers who
17
     complained from further employment in the United States in order to obtain the
18
     continued labor of its H-2A workers in violation of 18 U.S.C. §1589(a)(3).
19
                                      COUNT THREE
20
                   Trafficking Victims Protection Act – 18 U.S.C. § 1592(a)
21                              (Asserted by the TVPA Class)

22         130. Pursuant to the Trafficking Victims Protection Act, it is unlawful to
23
     “knowingly … remove[ ], confiscate[ ], or possesses any actual or purported

     COMPLAINT FOR DAMAGES - 23                                         Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1    filed 07/20/20   PageID.24 Page 24 of 27




 1   passport or other immigration document, or any other actual or purported
 2
     government identification document, of another person … to prevent or restrict or
 3
     to attempt to prevent or restrict, without lawful authority, the person’s liberty to
 4
     move or travel, in order to maintain the labor or services of that person.” 18 U.S.C.
 5
     §1592(a).
 6

 7         131. Stemilt retained the work permits of H-2A workers to restrict their

 8   liberty to move in order to obtain and maintain the continued labor of its workers
 9
     in violation of 18 U.S.C. §1592(a).
10
                                  COUNT FOUR
11            Washington Law Against Discrimination – RCW 49.60.180(3)
                           (Asserted by the TVPA Class)
12
           132. Stemilt had a common practice of mistreating its H-2A workforce that
13

14   created a hostile work environment based on national origin and violated the

15   Plaintiffs’ and Class Members’ right to be free from discrimination in employment
16
     in violation of RCW 49.60.180(3).
17
                                       COUNT FIVE
18                                   Breach of Contract
                                (Asserted by the TVPA Class)
19
           133. Stemilt breached its H-2A contract when it unilaterally imposed daily
20

21   production standards requiring H-2A workers to pick a certain number of bins of

22   apples per day.
23

     COMPLAINT FOR DAMAGES - 24                                          Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
       Case 2:20-cv-00254-SMJ     ECF No. 1    filed 07/20/20   PageID.25 Page 25 of 27




 1         134. Stemilt breached its H-2A contract when it did not pay its H-2A
 2
     workforce the piece rates enumerated in the Departement of Labor ETA Form 790.
 3
           135. Stemilt breached its H-2A contract when it forced its H-2A workforce
 4
     to work on Sundays.
 5
           136. Stemilt breached its duty of good faith and fair dealing when it
 6

 7   engaged in the common practice of imposing unlawful production standards

 8   requiring H-2A workers to pick a certain number of bins of apples per day.
 9
                                      COUNT SIX
10                 Willful Refusal To Pay Wages – RCW 49.52.050(2)
                           (Asserted by the Wait Time Class)
11
           137. Stemilt willfully refused to pay for Plaintiffs’ and Class Members wait
12
     times in violation of RCW 49.52.050(2).
13

14         138. As a result, Plaintiffs and Class Members are entitled to recover twice

15   the amount of the wages withheld, as well as attorneys’ fees and costs, pursuant to
16
     RCW 49.52.070.
17
                                  PRAYER FOR RELIEF
18
           Plaintiffs ask this Court to grant them the following relief:
19
           1.    Certify this action as a class action pursuant to Fed. R. Civ. P.
20

21   23(b)(3);

22         2.    Designate the named Plaintiffs as class representatives of the TVPA
23
     Class and the Wait Time Class pursuant to Fed. R. Civ. P. 23(a);

     COMPLAINT FOR DAMAGES - 25                                         Columbia Legal Services
                                                                7103 W. Clearwater Avenue, Suite C
                                                                             Kennewick, WA 99336
                                                                                    (509) 374-9855
       Case 2:20-cv-00254-SMJ      ECF No. 1    filed 07/20/20   PageID.26 Page 26 of 27




 1            3.   Appoint Columbia Legal Services and Keller Rohrback L.L.P. as class
 2
     counsel for the TVPA Class and the Wait Time Class pursuant to Fed. R. Civ. P.
 3
     23(g);
 4
              4.   Award to Plaintiffs and other members of the TVPA Class all profits
 5
     gained from the forced labor Stemilt imposed on H-2A workers, including the
 6

 7   imposition of illegal production standards, pursuant to 18 U.S.C. §1595(a) and

 8   Washington contract law;
 9
              5.   Award punitive damages to Plaintiffs and other members of the TVPA
10
     Class pursuant to 18 U.S.C. §1595(a) as Stemilt recklessly violated Plaintiffs’
11
     rights by abusing its authority over its H-2A workforce;
12
              6.   Award to Plaintiffs and other members of the Wait Time Class the
13

14   amount of wages withheld for wait times plus double damages pursuant to RCW

15   49.52.070;
16
              7.   Award to Plaintiffs and other members of the the TVPA Class and
17
     Wait Time Class lost wages pursuant to 18 U.S.C. §1595(a), RCW 49.60.030(2),
18
     and Washington contract law;
19
              8.   Award attorney fees and costs pursuant to 18 U.S.C. §1595(a), RCW
20

21   49.48.030, RCW 49.52.070, and RCW 49.60.030(2); and,

22            9.   Grant other further relief as just and appropriate.
23

     COMPLAINT FOR DAMAGES - 26                                          Columbia Legal Services
                                                                 7103 W. Clearwater Avenue, Suite C
                                                                              Kennewick, WA 99336
                                                                                     (509) 374-9855
        Case 2:20-cv-00254-SMJ   ECF No. 1   filed 07/20/20   PageID.27 Page 27 of 27




 1   DATED this 20th day of July, 2020.
 2
     COLUMBIA LEGAL SERVICES                  KELLER ROHRBACK L.L.P.
 3
     s/Maria Diana Garcia                     s/T. David Copley
 4   Maria Diana Garcia, WSBA #39744          T. David Copley, WSBA #19379
     Joachim Morrison, WSBA #23094            Laura R. Gerber, WSBA #34981
 5   Alfredo Gonzalez Benitez, WSBA           1201 Third Avenue, Suite 3200
     #54364                                   Seattle, WA 98101
 6
     7103 W. Clearwater Avenue, Suite C       (206) 623-1900
 7   Kennewick, WA 99336                      Email: dcopley@kellerrohrback.com
     (509) 374-9855                           Email: lgerber@KellerRohrback.com
 8   Email: diana.garcia@columbialegal.org    Attorneys for Plaintiffs
     Email: joe.morrison@columbialegal.org
 9   Email:
10
     alfredo.gonzalez@columbialegal.org
     Attorneys for Plaintiffs
11
     4827-1852-1282, v. 1
12

13

14

15

16

17

18

19

20

21

22

23

     COMPLAINT FOR DAMAGES - 27                                       Columbia Legal Services
                                                              7103 W. Clearwater Avenue, Suite C
                                                                           Kennewick, WA 99336
                                                                                  (509) 374-9855
